Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A, of figs. 2-4, drawn to an injection valve having a first anti-rotation element provided on the valve seat and a second anti-rotation feature provided on a first end of an anti-rotation dart, wherein a second end of the anti-rotation dart is slidingly engaged within support sleeve, which is fixed to a valve housing;
Species B, of figs. 5 and 6, drawn to an injection valve having a first anti-rotation element provided on the valve seat and a second anti-rotation feature provided on a first end of an anti-rotation dart, wherein a second end of the anti-rotation dart is press-fit into a sleeve, wherein the sleeve is slidingly and non-rotatably engaged with a valve housing;
Species C, of figs. 7-9, drawn to an injection valve having a first anti-rotation element provided on the valve seat and a second anti-rotation feature provided on a first end of an anti-rotation dart, wherein a second end of the anti-rotation dart has a slot which engages a protrusion of a sleeve, wherein the anti-rotation dart is slidingly and non-rotatably engaged with the sleeve and the sleeve slidingly and non-rotatably engaged with a valve housing;
Species D, of figs. 10-12, drawn to an injection valve having an anti-rotation dart including a guide member, a first anti-rotation element provided on the guide member and a second anti-rotation element provided in a valve housing, the first anti-rotation element comprising a key projecting radially outwardly of the guide member and the second anti-rotation element comprising a groove formed in the valve housing, the groove being receptive of the key;
Species E, of figs. 13-22, drawn to an injection valve having a first anti-rotation element defining a groove formed in the anti-rotation dart and a second anti-rotation feature comprising a key extending from the valve support into the groove, wherein the valve support includes an opening, the key extending through the opening into the groove.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, see species listing above. In addition, these species are not obvious variants of each other based on the current record.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have mutually exclusive characteristics for 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753